United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Highwood, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0802
Issued: December 3, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 28, 2020 appellant filed a timely appeal from a February 4, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0802.
On November 1, 2019 appellant, then a 50-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed arthritis of the knees and bone spurs due
to factors of her federal employment, including a lot of walking, which required range of motion
within her knees. She noted that she first became aware of her condition on February 1, 2017 and
realized its relation to her federal employment on October 29, 2019. Appellant did not
immediately stop work.
The record reflects that appellant filed a claim for a June 25, 2019 traumatic injury to the
right knee under OWCP File No. xxxxxx656. Appellant claimed that she miss-stepped off of a
curve while working. OWCP has not issued a decision in this claim.1 In a memorandum of
telephone conference (Form CA-110) dated January 21, 2020, it reportedly did not address
appellant’s request for right knee surgery because she had a pending occupational disease claim
under the claim number currently before the Board, OWCP File No. xxxxxx258.

1

This claim is not in the record before the Board.

Under the present claim, OWCP File No. xxxxxx258, by decision dated February 4, 2020,
OWCP denied appellant’s occupational disease claim finding that the evidence of record was
insufficient to establish the implicated employment factors. It noted that appellant had not
responded to the November 14, 2019 development letter and it was unable to determine how
walking as a city carrier contributed to her right knee osteoarthritis over a given period of time.
OWCP concluded, therefore, that the requirements had not been met to establish an injury as
defined by the Federal Employees’ Compensation Act.
The Board, having duly considered the matter, finds that the case is not in posture for
decision.
As appellant has pursued compensation benefits under File Nos. xxxxxx258 and
xxxxxx656 for the right knee, there are medical reports and factual information that bear directly
on the matter before OWCP in File No. xxxxxx656.2 The record currently before the Board does
not contain all of the relevant medical and factual evidence upon which the Board could adjudicate
appellant’s present claim.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication depends on cross-referencing between files and when two or more injuries occur to
the same part of the body.3 For example, if a new injury case is reported for an employee who
previously filed an injury claim for a similar condition or the same part of the body, doubling is
required.4 As the claims in the following OWCP files all involve appellant’s right knee, OWCP
File Nos. xxxxxx258 and xxxxxx656, the Board finds that they must be administratively combined
for a full and fair adjudication of appellant’s present claim. This will allow OWCP to consider all
relevant claim files and accompanying evidence in developing appellant’s current occupational
disease claim.
Accordingly, the Board will remand the case to OWCP to administratively combine the
case records for OWCP File Nos. xxxxxx258 and xxxxxx656. Following this and other such
development as deemed necessary, OWCP shall issue a de novo merit decision.

2

Supra note 1.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4
R.R., Docket No. 19-0368 (issued November 26, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, File
Maintenance & Management, Chapter 2.400.8c (February 2000).

2

IT IS HEREBY ORDERED THAT the February 4, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 3, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

